Chapman, J.
It is not denied that the return of the defendant, so far as it states his own doings, is competent evidence against him. But the return in this case contains an application of the plaintiff in the writ on which the hops were attached by the defendant for a sale of them as perishable property; a statement of an appraisement and certificate of the same; and a sale according to the statute. The defendant objects to the admission of the certificate as evidence of the value of the property. The judge ruled that, though it was not conclusive, it was competent evidence. And the court are of opinion that this ruling was correct. The defendant in his answer sets forth the attachment stated in this return as his justification for the taking and conversion of the property. The whole of an officer’s return is admissible in evidence in his favor. Bruce v. Holden, 21 Pick. 187. It is also admissible against him; for the appraisement was an act in which he participated, and the certificate is made by him a part of his return. Being thus made evidence, it has some tendency to show the value of the property. It is an official act, performed under the solemnity of an oath, and is as well entitled to consideration as a sale by an auc« tioneer, which is often admitted. Exceptions overruled.